TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00640-CV


Rhett Webster Pease, Appellant

v.


Barbara Bembry, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. GN002467, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING 



O R D E R

PER CURIAM

	On January 6, 2003, this cause was suspended due to bankruptcy.  See 11 U.S.C.
§ 362; Tex. R. App. P. 8.  This Court has now been provided with a copy of the order of the
bankruptcy court dismissing case number 03-10085FM, In re Rhett Webster Pease and Janell Pease. 
Accordingly, we reinstate this appeal as an active cause on our docket on September 8, 2003.  See
Tex. R. App. P. 8.3(a).  At the time of the bankruptcy, the cause had been submitted on briefs; the 
submission was cancelled because of the bankruptcy proceeding.  The cause will be resubmitted on
briefs before Justices Kidd, Patterson and Puryear on October 6, 2003.
	It is so ordered September 5, 2003.


Before Justices Kidd, Patterson and Puryear